Citation Nr: 0945272	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-19 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for 
arthralgia/arthritis of the joints.  

2.  Entitlement to service connection for 
arthralgia/arthritis of the joints.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Roanoke, Virginia.  

The Veteran appeared at a Travel Board hearing at the RO in 
July 2009.  A transcript of the hearing is of record.  

With regard to the Veteran's claim of service connection for 
arthritis/arthralgia of multiple joints, it has been held 
that the Board is under a legal duty in such cases to 
determine if there was new and material evidence submitted, 
regardless of the RO's actions.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased 
the issue as whether new and material evidence has been 
received to reopen the claim of service connection for 
arthritis/arthralgia of multiple joints on the title page of 
this decision.

The reopened claim of service connection for 
arthritis/arthrlagia of multiple joints is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.  




FINDINGS OF FACT

1. The RO denied service connection for arthralgia/arthritis 
of multiple joints in December 2001.  The Veteran did not 
perfect his appeal within the proscribed time period.  Thus, 
the decision became final.

2.  Evidence received since the denial of service connection 
for arthralgia/arthritis of multiple joints in December 2001 
raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying service 
connection for arthralgia/arthritis of multiple joints is 
final.  38 U.S.C.A. § 7105 (c) (West 2002).

2. Evidence received since the December 2001 rating 
determination is new and material and the Veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.  As noted above, the 
RO denied service connection for arthralgia of multiple 
joints on the basis that new and material evidence had not 
been received in December 2001.  The Veteran did not perfect 
his appeal and the December 2001 rating decision became 
final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In denying the claim in December 2001, the RO noted that in 
order to reopen a claim, new and material evidence had to be 
presented.  The RO found that the evidence submitted in 
connection with the current claim did not constitute new and 
material evidence as it was not directly relevant to the 
issue considered.  The RO then observed that service 
connection for a joint condition (arthralgia-arthritis) was 
denied in an April 1975 rating determination.  The RO noted 
that the current attempt to reopen that claim did not specify 
the type of arthritis or the joints affected.  The RO 
observed that the Veteran had not responded to the request 
for additional evidence to clarify and/or support his claim.  

The RO also indicated in its December 2001 decision that the 
treatment records that had been obtained from the VA medical 
center revealed that the Veteran had been diagnosed with 
seronegative rheumatoid arthritis.  However, nothing in the 
treatment records or the November 2001 VA examination report 
linked the condition to the Veteran's military service.  The 
RO indicated that service connection for arthritis had 
already been denied since this condition was determined to 
have neither occurred nor to have been caused by service.  No 
evidence had been received to warrant reconsideration on that 
basis.  

The RO further indicated that a review of the Veteran's 
service medical records showed that he had complaints of 
joint pain prior to his entrance into active duty, although 
no confirmed diagnosis was shown to account for the 
complaints.  The RO indicated that the April 1971 pre-
entrance examination showed arthritis, by history, affecting 
the shoulder, back, knees, and feet.  The Veteran indicated 
at that time that he had been told by a physician that he had 
arthritis.  He claimed all joints were painful.  The RO noted 
that the Veteran was seen with complaints of pain in service 
but the record did not show any diagnostic procedures to 
confirm a diagnosis of arthritis.  The RO indicated that 
there had to be objective evidence of a worsening of a pre-
existing condition in order to establish service connection 
by aggravation.  The RO stated that it had received no new 
evidence to indicate that a pre-existing condition was 
aggravated by active military service.  

Evidence received subsequent to the December 2001 decision 
includes additional VA treatment records; September and 
November 2005 statements from the Veteran's VA treating 
rheumatologist; the results of a June 2008 VA-QTC 
examination; and the testimony of the Veteran at his July 
2009 hearing.

In a November 2005 letter, the Veteran's treating physician, 
a rheumatologist, indicated that the Veteran stated that he 
had had arthritis for thirty years.  He joined the military 
between 1971 and 1973 and the condition significantly 
progressed afterward.  He was unable to perform usual tasks.  
She noted that the Veteran described to her the vigorous 
training during service, including prolonged standing, 
running, jumping, and push-ups.  The VA physician indicated 
that it was her belief that these kinds of activities 
aggravated his symptoms and made his condition worse.  She 
noted that the Veteran was currently being followed by the 
rheumatology service.  

In June 2008, the Veteran was afforded a QTC examination by a 
physician who specialized in internal medicine.  The examiner 
found that the Veteran had rheumatoid arthritis (RA).  The 
examiner noted that the Veteran had a history of RA and was 
diagnosed in March 1972.  He indicated that after reviewing 
the medical record, the Veteran was diagnosed as RA positive 
in March 1972.  He had many clinic visits for multiple joint 
complaints and was being followed by the Richmond VAMC.  The 
examiner stated that since the natural history of the 
progression of RA ultimately ended in the destruction of the 
involved joints, it was his opinion that the Veteran's 
condition of RA was not aggravated by military but followed 
an essentially nondestructive progression.  

At his July 2009 hearing, the Veteran again expressed his 
belief that his arthritis/arthralgia was aggravated by his 
period of service.  

Evidence received subsequent to the December 2001 rating 
determination now includes the November 2005 letter from the 
Veteran's treating physician indicating that the Veteran's 
arthritis was aggravated by his period of service.  This 
provides evidence of a link between the Veteran's current 
arthritis and his period of service.  Such evidence was not 
of record at the time of the previous denial, relates to the 
bases of the prior denial, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As such, the claim should be reopened.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the issue of whether new and material evidence has been 
received to reopen the claim of service connection for 
arthralgia/arthritis of multiple joints, further assistance 
is not required to substantiate that element of the claim.


ORDER

New and material evidence having been received, service 
connection for arthralgia/arthritis of multiple joints, is 
reopened.


REMAND

With regard to the newly reopened claim, the Board notes that 
the June 2008 QTC examiner stated that the Veteran had a 
history of RA and was diagnosed in March 1972.  He further 
indicated that after reviewing the medical record, the 
Veteran was diagnosed as RA positive in March 1972.  The 
Board can find no evidence of such findings in the Veteran's 
service treatment records.  Rather, the "RA latex" test of 
a blood sample collected on March 30, 1972 was reported to be 
negative.  The Board further observes that the June 2008 
examiner was not a specialist in rheumatology.  

In contrast, the November 2005 letter was prepared by the 
Veteran's treating physician, who was a rheumatologist.  
However, it does not appear that the treating physician had 
the Veteran's service treatment records available for review 
when rendering her opinion.  

As such, the Veteran should be afforded a VA examination by a 
VA examiner, preferably with a specialty in rheumatology, to 
determine the nature and etiology of any current 
arthralgia/arthritis, and its relationship, if any, to his 
period of service.  The Board also notes that the Veteran and 
his representative have requested an additional VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names and addresses of all 
health care providers who have treated 
him for any arthritis/arthralgia of 
multiple joints since July 2009.  After 
obtaining proper authorization from the 
Veteran, where necessary, obtain and 
associate with the claims file copies of 
treatment records from those facilities 
identified by the Veteran.  

2.  After the above development, schedule 
the Veteran for a VA examination, by a VA 
examiner, preferably with a 
specialization in rheumatology, to 
determine the nature and etiology of any 
current arthralgia/arthritis of multiple 
joints.  The claims folder must be made 
available to the examiner in conjunction 
with the examination and such review 
should be noted in the examination 
report.  All indicated tests and studies 
should be performed and all findings 
should be reported in detail.  

The examiner is requested to render the 
following opinions:


(a) Does the Veteran currently have 
arthralgia/arthritis of multiple joints?  
If so, what are the etiologies of these 
disorders and is it at least as likely as 
not (50 percent probability or more) that 
they are related to service?

(b) Did the Veteran have any 
arthralgia/arthritis of multiple joints 
at the time of his entrance into service, 
and if so, what was the nature of these 
disabilities?

(c) If the Veteran entered service with 
any arthralgia/arthritis of multiple 
joints, did they increase in severity 
during service, and if so, did the 
increase in severity represent simply a 
temporary or intermittent flare-up of the 
pre-service condition without worsening 
of the underlying condition or did the 
increase in severity represent a 
worsening of the underlying condition 
beyond the natural progress of the 
disorder?  Detailed rationale is 
requested for each opinion that is 
rendered.

3.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

4.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
with review being on a de novo basis.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


